DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/17/2022.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Arguments/Remarks
5. 	Applicant’s arguments/remarks (pages 8-9) filed on 03/17/2022 with respect to the rejections of claims 1, 3, 5, 8-10, 12, 14 and 17-20 under 35 U.S.C. 103 by the combination of Wakai (US 2012/0016971) and Galles (US 2015/0074322) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made for the independent claims 1, 10 and 19 in view of Wong (US 2008/0244600). Claims 1, 3, 5, 8-10, 12, 14 and 17-20 are now rejected by the combination of Wakai, Galles and Wong.  
Regarding Applicant’s arguments with respect to Wakai for independent claim 1 limitation (similarly, independent claims 10, 19): “the management application configured to instruct a management processor to deploy software to the compute unit for execution by a host processor of the compute unit, wherein the software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit to the management processor", the examiner acknowledges that Wakai seems to be silent on deploying software by a management processor to a composed compute unit. However, Wakai teaches deploying software configuration instructions by the management processor of the management computer to the composed compute unit.  That is, Wakai teaches the management application configured to instruct a management processor to deploy software configuration instructions to the compute unit for the software execution by a host processor of the compute unit, wherein the software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit to the management processor (Fig. 3 & [0176]-[0182], GUI program 434 at management computer 261 in Fig. 2 instructs the processor of the management computer 261 in [0058] to transmit allocation relationship information, i.e., PCIe server configuration instructions, to a post-stage controller provided with configuration setting program 432 executed by a host processor of the composed compute unit; Fig. 9 and  [0136]-[0139], the post-stage controller provides operation status of the compute unit to the processor of management computer 261 for summary information display in GUI 434; [0150], display summary information of a user selected tenant; Fig. 5A, Post-stage controller also collects Pre-stage controller information) and Wong teaches a compute resource management application can instruct a management processor to deploy/install a software, in lieu of sending software configuration instructions for the software pre-installed, to a composed compute unit for post-computing-resource-allocation initiation in order to execute the software application on the composed compute unit ([0034]; [0002], resources include hardware and software listed in [0004]). It would be obvious for a skilled artisan to have implemented the claimed limitations highlighted by the Applicant in the remarks, in view of the teachings of Wakai and Wong together, with motivations and reasons cited and discussed in the rejection.  Please see the rejection of claim 1 under 35 U.S.C. 103 for details.

Claim Rejections - 35 USC § 112
6.	Rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn in light of the amendment filed on 03/17/2022.
			
					Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 3-5, 8-10, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai et al. (US 2012/0016971; IDS of 11/18/2021, hereinafter Wakai), in view of Galles (US 2015/0074322; IDS of 08/11/2017), and further in view of Wong et al. (US 2008/0244600; hereinafter Wong).
	Regarding claim 1, Wakai teaches A system (Figs. 1-3 & [0056] & [0062], a configurable server system in Fig. 1 & [0049]-[0050] which can provide a plurality of servers in PCIe fabric in Figs. 2-3 based on user specification in [0189]) comprising: 
a cluster graphical user interface configured to accept user input to create a compute unit formed from physical computing elements comprising data processing elements,…, and network interface elements (Fig. 14 to Fig. 17 & [0168]-[0171], partition objects 1111 including server blades are data processing elements, I/O card objects 1113 are network interface elements, user can drag & drop from unallocated apparatus 1102 to setting display region 1101 in the cluster graphical user interface to create a compute unit; [0183], although not shown, a user/manager can specify server blade 105 to be allocated for every I/o card 135 in blade server system of Fig. 2 & [0056]-[0061]; related terminology: Fig. 1 & [0050]-[0053], server chassis 113, partition 115, server rack 111, server blades 105, I/O expansion rack 121, I/O expansion chassis 123, I/O cards 135; [0054], a plurality of server systems can be allocated for users); 
a management application configured to receive an indication of the user input (Fig. 3 & [0067], GUI program 434, i.e., a management application, can be downloaded to the management computer 261; [0189] & Figs. 14-17, a manager can apply drag & drop user input to create server system specification with desired partition 115 and I/O card 135 in GUI 1100 generated by GUI program 434) and responsively select a set of physical computing elements for composition into the compute unit from one or more pools of physical computing elements (Figs. 14-17, drag & drop to select a set of partition objects 1111 & I/O card objects 1113 from unallocated apparatus 1102,, i.e., one or more pools of physical computing elements to compose a “server 1” in Fig. 13 & Fig. 17 in [0168]-[0171] & [0183]); 
the management application configured to compose the compute unit by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements ([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17 from server blades and I/O card pools; Fig. 4 & [0080]-[0084], upstream & downstream ports examples; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation); 
the management application configured to instruct a management processor to deploy software configuration instructions to the compute unit for the software execution by a host processor of the compute unit (Fig. 3 & [0176]-[0182], GUI program 434, i.e., the management application, at management computer 261 in Fig. 2 instructs the management processor of management computer 261 in [0058] to transmit/deploy allocation relationship information, i.e., user-defined PCIe server configuration instruction, to a post-stage controller provided with pre-installed configuration setting program 432 and other software programs (in memory 424 of Fig. 3 &[0065] and post-stage controller 213 of Fig. 2) executed by a host processor (processor 421 of Fig. 3 & post-stage controller 213 of Fig. 2) of the composed compute unit; Fig. 9 and  [0136]-[0139], the post-stage controller provides operation status of the compute unit via the execution of at least one of the post-stage controller software program in Fig. 3 & [0046] to the processor of management computer 261 for summary information display in GUI 434 & [0133]-[0134]; [0150], display a tenant list, a manager can select a tenant before operation information for the selected tenant server system is displayed by the management software; [0054], server system allocated for the tenant/user; Fig. 5A & [0094]-[0097], configuration setting program 432 of Post-stage controller also collects information from Pre-stage controllers), wherein the software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit to the management processor ([0136]-[0139] & Fig. 9 & [0140]-[0149], the post-stage controller software program(s) in [0046] monitor operation status of a selected user-configured server system in [0150], including status collected by Pre-stage controller in Fig. 5A, and produce operation status information for display in Fig. 9, i.e., telemetry data related to the operation of the compute unit and transfer the operation status/telemetry information of the compute unit from post-stage controller program in 424 of Fig. 3 (post-stage controller 213 in Fig.2) to the management processor in management computer 261 of Fig. 2 & [0058] before displaying the status summary in GUI 900 of Fig. 9 at the management computer 261 in Fig. 3); and 
a monitoring graphical user interface configured to present indications of the telemetry data related to the operation of at least the compute unit (Fig. 9  & [0133]-[0134] & [0140]-[0149] & [0150], a monitoring Graphical user interface summary GUI 900 displays operational status information and appearance of a user selected tenant server system [0150], i.e., the compute unit, in [0136]-[0149], where alert, power consumption & temperature information for physical element such as server blade or I/O card are indications of the telemetry data).

Although Wakai expressly teaches physical computing elements comprising computing processor type of server blades as data processing elements, I/O cards as network interface elements and  other types of server blades for users to define a server system (Fig. 21 & [0196]-[0197], server blades provides processors, CPU as example; [0225], other types of server blades, I/O cards and PCIe switches), Wakai does not seem to give an example that physical computing elements also include storage/memory type of server blades as data storage elements for users to define a server system.
However, the prior art of Galles can be relied up for a teaching of the limitation. Galles is directed toward providing a universal PCIe port ([title], [abstract]). Galles discloses that computer servers often include CPUs, memory and IO device components or elements and these components can be plugged into blade server chassis slots to form an interconnect fabric ([0003]). Galles further discloses that one pervasive interconnect fabric architecture include PCIe to define a wide variety of computing/communication platforms by virtualizing physical PCIe ports at the PCIe interface ([0015]-[0016]). Specifically, Galles teaches physical computing elements also include data storage elements in a PCIe fabric ([0017], blade chassis slots can be configured with server/CPU in [0004], GPU blades and traditional storage media blades including a PCIe controller).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the storage type of blades as physical computing elements for resource allocation and provision in Galles in the user configurable blade server management system of Wakai to achieve the claim limitation.  One would be motivated to make such a combination to apply known/traditional technology to a user-definable PCIe-based server system to meet user’s demand (Galles: [0017]; Wakai: Fig. 13, memory status; Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches; Figs. 15-18, GUI for user to define a blade server system like Figs. 22A-B & Figs. 23A-D & Figs. 2-3).

		Although Wakai teaches the management application configured to instruct a management processor to deploy software configuration instructions to the compute unit for the software execution by a host processor of the compute unit (Fig. 3 & [0176]-[0182], Fig. 9 and  [0136]-[0139]; see details above), Wakai appears to be silent on the management application configured to instruct a management processor to deploy software to the compute unit for execution by a host processor of the compute unit.
		However, the prior art of Wong can be relied upon for a teaching of the limitation. Wong is directed toward modeling and analyzing computing resource requirements of software applications in a shared and distributed computing environment ([title]). Wong discloses that a shared computing environment provides hardware and software infrastructure comprising multiple distributed computing resources organized from servers, memory, CPUs, network storage devices, software application components, databases and other required components ([0002] & [0004] & [0007]). Wong teaches providing application manager to determine resource allocation to meet a particular resource requirement ([0007] & Fig. 2, application manager & resource manager). Wong also teaches that users can register and deploy applications to the allocated resources via a graphical user interface ([0038]-[0040], user operations; [0047], GUI). Specifically, Wong teaches the management application configured to instruct a management processor to deploy software to the compute unit for execution by a host processor of the compute unit ([0034], in order to prepare the resource before it can host the application component, software may have to be downloaded, installed and/or configured; the application manager, i.e., the management application in Fig. 2, then invokes the provisioning tools via a CPU, i.e., a management processor in [0004], e.g., “to install the web server and to download the configuration file” or “to download the configuration file for a pre-installed software application” (according to the disclosure on “software may have to be downloaded, installed and/or configured onto the allocated resource”), i.e., to deploy software to the compute unit for execution by the processor of the allocated resource is a way to start an application execution on an allocated compute unit; [0002], resources include hardware and software listed in [0004]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included commonly known post-resource-allocation step to prepare for an application execution on an allocated computing resource disclosed by Wong in the PCIe-based resource allocation system of Wakai/Galles to achieve the claim limitation.  One would be motivated to make such a combination to apply known technique to a user-definable PCIe-based server system to yield predictable result of application deployment (Wong: [0034], preparation for host an application include user defined script/application in [0067]; [0047], monitor the status of running applications or of the resources on which application components are being hosted; Wakai: Fig. 3 & [0176]-[0182], Fig. 9 and  [0136]-[0139] & [0046], download application program for execution on allocated compute unit and report operation status of the compute unit in Fig. 9).

Regarding claim 3, Wakai/Galles/Wong teaches The system of claim 1. Wakai also teaches the limitation wherein the data processing elements comprise central processing unit (CPU) elements and other types of server blades (Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches). Wakai does not seem to expressly teach graphics processing unit (GPU) elements.
However, Galles teaches the limitation wherein the data processing elements comprise central processing unit (CPU) elements and graphics processing unit (GPU) elements ([0004], CPUs in blade server chassis; [0017], blade chassis slots can be configured with server/CPU blades in [0004] and GPU blades).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included GPU blades feature in Galles in the system of Wakai/Galles/Wong to achieve the claim limitation.  One would be motivated to make such a combination to allow users to upgrade and scale processing and/or memory computer complexes connected in a PCIe fabric (Galles: [0017] & [0004]; Wakai: [0197], CPU blades as example and can include other types of blades in a server).

Regarding claim 4, Wakai/Galles/Wong teaches The user interface system of claim 1. Although Wakai teaches downloading/installing software programs to the PCIe fabric and the management computer ([0046] & [0132]), Wakai seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit.
However, Wong teaches the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit ([0047], deploy application via the use of a graphical user interface; [0067] user-defined script/software/application; [0038]-[0040], user operation include register and deploy system applications and user-defined or customized applications).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included deploying various types of applications including user-defined or customized application via user interface feature taught by Wong in the user interface of Wakai/Galles/Wong to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to deploy applications of interest and to monitor the performance of deployed applications or allocated resources  (Wong: [0047], monitor the status of running applications or of the resources on which application components are being hosted).

		Regarding claim 5, Wakai/Galles/Wong teaches The system of claim 1. Wakai also teaches the limitation comprising: 
		the management application configured to present options to the user to alter composition of the compute unit after formation of the compute unit to selectively add additional physical computing elements into the compute unit or remove existing physical computing elements from the compute unit (Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit); and 
		responsive to receiving user instructions to alter composition of the compute unit, the management application configured to direct alteration of the port segregation of the PCIe fabric ([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-18).

		Regarding claim 8, Wakai/Galles/Wong teaches The system of claim 1. Wakai also teaches the limitation comprising: the cluster graphical user interface configured to present a graphical representation of the compute unit (Fig. 13 & [0164]-[0165] & [0167], Fig. 13 displays detailed information of a server system that can be reconfigured via GUI 1100 in Figs. 15-18; Figs. 16-18, Server 1 in 1101 represent the computer unit), accept drag operations to add or remove selected physical computing elements to or from the graphical representation of the compute unit (Figs. 16-18, add or remove I/O card physical computing elements via drag & drop to/from server 1 in 1101), and provide indications of the selected physical computing elements as the indication of the user input (Figs. 15-17, dragged & dropped physical computing elements, e.g., partition/blade 1111 and I/O card are indicated in the GUI).

	Regarding claim 9, Wakai/Galles/Wong teaches The graphical user interface system of claim 1. Wakai also teaches the limitation where the telemetry data indicates at least usage levels among the physical computing elements assigned to the compute unit(Fig. 9, summary GUI and server system operational information including alert, power consumption/usage & temperature for every physical element server blade and I/O card in [0134]-[0139], e.g., temperature of a physical element, e.g., a server blade or an I/O card that is higher for the chassis is displayed in a warmer color, and physical appearance display [0140]-[0149] of a selected server system in [0150] where the physical appearance includes server blade physical computing element management/usage information in Fig. 5B & post-stage physical computing element I/O card usage/management in Fig. 10A).  

		Regarding claim 10, claim 10 is directed to the method including steps similarly performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 12, claim 12 is directed to the method including steps similarly performed by the system of claim 3. Claim 12 is rejected with the same rationale as claim 3.

		Regarding claim 13, claim 13 is directed to the method including steps similarly performed by the system of claim 4. Claim 13 is rejected with the same rationale as claim 4.

		Regarding claim 14, claim 14 is directed to the method including steps performed similarly by the system of claim 5. Claim 14 is rejected with the same rationale as claim 5.

		Regarding claim 17, claim 17 is directed to the method including steps similarly performed by the system of claim 8. Claim 17 is rejected with the same rationale as claim 8. 

		Regarding claim 18, claim 18 is directed to the method including steps performed similarly by the system of claim 9. Claim 18 is rejected with the same rationale as claim 9.

		Regarding claim 19, Wakai teaches An apparatus (Figs. 1-3 & [0049]-[0050] & [0056] & [0062], a configurable apparatus shown in Fig. 1 & [0049]-[0050] which can provide a plurality of servers in PCIe fabric in Figs. 2-3 based on user specification in [0189]) comprising:
		one or more computer readable storage media ([0046], storage medium);
		and program instructions stored on the one or more computer readable storage media, that when executed by a processing system, direct the processing system to at least ([0046], storage medium, processor and program to perform): 
		receive user input to establish a compute unit formed from a user selected set of physical computing elements comprising data processing elements, …, and network interface elements(Fig. 14 to Fig. 17 & [0168]-[0171], partition objects 1111 including server blades are data processing elements, I/O card objects 1113 are network interface elements, user can drag & drop from unallocated apparatus 1102 to setting display region 1101 in the cluster graphical user interface to create a compute unit; [0183], although not shown, a user/manager can specify server blade 105 to be allocated for every I/o card 135 in blade server system of Fig. 2 & [0056]-[0061]; related terminology: Fig. 1 & [0050]-[0053], server chassis 113, partition 115, server rack 111, server blades 105, I/O expansion rack 121, I/O expansion chassis 123, I/O cards 135; [0054], a plurality of server systems can be allocated for users); 
		compose the compute unit by at least directing segregation of ports corresponding to the user selected set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17 from server blades and I/O card pools; Fig. 4 & [0080]-[0084], upstream & downstream ports examples; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation; Figs. 14-17, drag & drop to select a set of partition objects 1111 & I/O card objects 1113 from unallocated apparatus 1102,, i.e., one or more pools of physical computing elements to compose a “server 1” in Fig. 17 in [0168]-[0171] & [0183]);
		instruct a management processor to deploy software configuration instructions to the compute unit for the software execution by a host processor of the compute unit(Fig. 3 & [0176]-[0182], GUI program 434, i.e., the management application, at management computer 261 in Fig. 2 instructs the management processor of management computer 261 in [0058] to transmit/deploy allocation relationship information, i.e., user-defined PCIe server configuration instruction, to a post-stage controller provided with pre-installed configuration setting program 432 and other software programs (in memory 424 of Fig. 3 &[0065] and post-stage controller 213 of Fig. 2) executed by a host processor (processor 421 of Fig. 3 & post-stage controller 213 of Fig. 2) of the composed compute unit; Fig. 9 and  [0136]-[0139], the post-stage controller provides operation status of the compute unit via the execution of at least one of the post-stage controller software program in Fig. 3 & [0046] to the processor of management computer 261 for summary information display in GUI 434 & [0133]-[0134]; [0150], display a tenant list, a manager can select a tenant before operation information for the selected tenant server system is displayed by the management software; [0054], server system allocated for the tenant/user; Fig. 5A & [0094]-[0097], configuration setting program 432 of Post-stage controller also collects information from Pre-stage controllers), wherein the software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit to the management processor ([0136]-[0139] & Fig. 9 & [0140]-[0149], the post-stage controller software program(s) in [0046] monitor operation status of a selected user-configured server system in [0150], including status collected by Pre-stage controller in Fig. 5A, and produce operation status information for display in Fig. 9, i.e., telemetry data related to the operation of the compute unit and transfer the operation status/telemetry information of the compute unit from post-stage controller program in 424 of Fig. 3 (post-stage controller 213 in Fig.2) to the management processor in management computer 261 of Fig. 2 & [0058] before displaying the status summary in GUI 900 of Fig. 9 at the management computer 261 in Fig. 3);
		present indications of the telemetry data related to the operation of at least the compute unit(Fig. 9  & [0133]-[0134] & [0150] & [0140]-[0149], a monitoring Graphical user interface summary GUI 900 displays operational status information and appearance of a user selected tenant server system [0150], i.e., the compute unit, in [0136]-[0149], where alert, power consumption and temperature for physical element such as server blade or I/O card temperature information are indications of the telemetry data).

Although Wakai expressly teaches physical computing elements comprising computing processor type of server blades as data processing elements, I/O cards as network interface elements and  other types of server blades for users to define a server system (Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches), Wakai does not seem to have given an example that physical computing elements also include storage/memory type of server blades as data storage elements for users to define a server system.
However, the prior art of Galles can be relied up for a teaching of the limitation. Galles is directed toward providing a universal PCIe port ([title], [abstract]). Galles discloses computer servers include CPUs, memory and IO device components or elements and these components can be plugged into blade server chassis slots to form an interconnect fabric ([0003]). Galles further discloses one pervasive interconnect fabric architecture including PCIe to define a wide variety of computing and communication platforms where physical PCIe ports can be virtualized at the PCIe interface ([0015]-[0016]). Specifically, Galles teaches physical computing elements also include data storage elements in a PCIe fabric ([0017], blade chassis slots can be configured with server/CPU in [0004], GPU blades and traditional storage media blades including a PCIe controller).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the storage type of blades as physical computing elements for resource allocation and provision in Galles in the user configurable blade server management system of Wakai to achieve the claim limitation.  One would be motivated to make such a combination to apply known/traditional technology to a user-definable PCIe-based server system to meet user’s demand (Galles: [0017]; Wakai: Fig. 13, memory status; Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches; Figs. 15-18, GUI for user to define a blade server system like Figs. 22A-B & Figs. 23A-D & Figs. 2-3).

		Although Wakai teaches to instruct a management processor to deploy software configuration instructions to the compute unit for the software execution by a host processor of the compute unit (Fig. 3 & [0176]-[0182], Fig. 9 and  [0136]-[0139]; see details above), Wakai appears to be silent on the limitation to instruct a management processor to deploy software to the compute unit for execution by a host processor of the compute unit.
		However, the prior art of Wong can be relied upon for a teaching of the limitation. Wong is directed toward modeling and analyzing computing resource requirements of software applications in a shared and distributed computing environment ([title]). Wong discloses that a shared computing environment provides hardware and software infrastructure comprising multiple distributed computing resources organized from servers, memory, CPUs, network storage devices, software application components, databases and other required components ([0002] & [0004] & [0007]). Wong teaches providing application manager to determine resource allocation to meet a particular resource requirement ([0007] & Fig. 2, application manager & resource manager). Wong also teaches that users can register and deploy applications to the allocated resources via a graphical user interface ([0038]-[0040], user operations; [0047], GUI). Specifically, Wong teaches to instruct a management processor to deploy software to the compute unit for execution by a host processor of the compute unit ([0034], in order to prepare the resource before it can host the application component, software may have to be downloaded, installed and/or configured; the application manager, i.e., the management application in Fig. 2, then invokes the provisioning tools via a CPU, i.e., a management processor in [0004], e.g., “to install the web server and to download the configuration file” or “to download the configuration file for a pre-installed software application” (according to the disclosure on “software may have to be downloaded, installed and/or configured onto the allocated resource”), i.e., to deploy software to the compute unit for execution by the processor of the allocated resource is a way to start an application execution on an allocated compute unit; [0002], resources include hardware and software listed in [0004]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included commonly known post-resource-allocation step to prepare for an application execution on an allocated computing resource disclosed by Wong in the PCIe-based resource allocation system of Wakai/Galles to achieve the claim limitation.  One would be motivated to make such a combination to apply known technique to a user-definable PCIe-based server system to yield predictable result of application deployment (Wong: [0034], preparation for host an application include user defined script/application in [0067]; Wakai: Fig. 3 & [0176]-[0182], Fig. 9 and  [0136]-[0139] & [0046], download application program for execution on allocated compute unit and report operation status of the compute unit in Fig. 9).

               Regarding claim 20, Wakai/Galles/Wong teaches The apparatus of claim 19. Wakai also teaches the limitation comprising further program instructions, when executed by the processing system, direct the processing system ([0046]) to at least: 
		present a graphical representation of the compute unit in a graphical user interface(Fig. 13 & [0164]-[0165] & [0167], Fig. 13 displays detailed information of a server system that can be reconfigured via GUI 1100 in Figs. 15-18; Figs. 16-18, Server 1 in 1101 represent the computer unit);
		present options in the graphical user interface to alter composition of the compute unit to selectively add additional physical computing elements into the compute unit or remove existing physical computing elements from the compute units unit(Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit); and 
		accepting drag operations in the graphical user interface to add or remove selected physical computing elements to or from the graphical representation of the compute unit(Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit);
		direct alteration of the port segregation of the PCIe fabric to establish the compute unit in accordance with the user selected set of physical computing elements([0176]-[0182], GUI program 434 transmits user configuration information of a set of physical computing elements in [0189] via GUI 1100 in Figs. 14-18 to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-18; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation).                                                                                       

9.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles/Wong as applied to claims 1, 10 above, and further in view of Stephens (US 2015/0222705; PTO-892 of 05/05/2021). 
	Regarding claim 2, Wakai/Galles/Wong teaches The system of claim 1. Wakai at least suggests the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing the management processor to establish isolation among the ports ([0176]-[0182], GUI program 434 instructs the management processor of management computer 261 in Fig. 2 & [0058] to transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3, i.e., to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17; Fig. 4 & Fig. 8 & [0080]-[0084], upstream & downstream ports examples) establishing visibility among the set of physical computing elements over the PCIe fabric while preventing visibility with other physical computing components among the one or more pools of physical computing elements (Fig. 20, #0, #1, #6 & #7 of I/O card 135 connected to VS #8 and #12 which in turn connected to upstream port 7 of post-stage PCIe switch #0 of 211, upstream port 7 of post-stage PCIe switch #0 of 211 is connected to downstream port 1 of pre-stage PCIe switch #0 of 201 that connected to VS #1 to #8 of the pre-stage PCIe switch #0 of 201, thus, according to [0081] & Fig. 4, #0 to #7 server blades 105 of physical computing elements connected to downstream port #1 of pre-stage PCIe switch #0 of 201 on the upper left are seen by upstream port #7 of post-stage PCIe switch #0 of 211 but not blades 105 of physical computing elements connected to downstream port #0 or #1 of pre-stage PCIe Switch #1 of 201 on the upper right).
	
Wakai does not seem to use the term “visibility” to describe port segregation in the PCIe fabric exemplified by Fig. 4, Fig.8 and Fig. 20.
		However, the prior art of Stephens can be relied upon for a teaching of the “visibility” limitation. Stephens is directed toward large-scale data storage and delivery system ([title]). Stephens teaches a data management system to implement reliable, transparent, scalable, secure and cost-effective web-scale computing services, data storage and data presentation ([abstract]). Stephens also teaches providing storage array accessible through array access module (AAM, [0009]). Stephens further teaches the AAMs may include PCIe ports for communication between each pair of processor modules ([0122]). Specifically, Stephens expressly teaches the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing a management processor to establish isolation among the ports establishing visibility among the set of physical computing elements over the PCIe fabric while preventing visibility with other physical computing components among the one or more pools of physical computing elements([0122], endpoint, visibility or the lack of on the other side of a non-transparent communication bridge among PCIe ports to isolate ports and connected physical computing components from pools of physical computing elements into different domains or groups).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features in Stephens in the system of Wakai/Galles/Wong to achieve the claim limitation.  One would be motivated to make such a combination to apply known non-transparent port technology to devices interconnected to a PCIe fabric (Stephens: [0122], non-transparent PCIe ports are known to those having ordinary skills in the art; Wakai: Fig. 20 & Fig. 4 & Fig. 8 & [0080]-[0084] & [0075], segregate ports in upstream & downstream).

		Regarding claim 11, claim 11 is directed to the method including steps similarly performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.

10.	Claims  6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles/Wong as applied to claims 1, 10 above, and further in view of Haviv et al. (US 2008/0123559; PTO-892 of 01/23/2020, hereinafter Haviv).
Regarding claim 6, Wakai/Galles/Wong teaches The system of claim 1.  Wakai teaches the cluster graphical user interface configured to receive user defined targets with the user input describing … requirements for the compute unit (Figs 14-18 & [0189], specification of a desired partition and desired I/O for a server/compute unit); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the … requirements ([0189] & Figs. 14-18, a manager can execute a simple operation via GUI program 434 in Fig. 3 to associate a desired I/O card object with a desired partition object specified by the user).
		
		Wakai seems to be silent on the GUI configured to receive user defined targets describing usage requirements.
However, the art of Haviv can be relied upon for a teaching of user defined targets describing usage requirements. Haviv is directed toward service-oriented infrastructure management ([title]). Haviv teaches providing a user interface for users to define logical system components having respective functionalities and a topology for interconnecting the logical system components (Figs. 4-6 and 7A-7D & [0039]). Haviv also teaches a method for configuring and operating a virtual data center over a computer grid by allocating physical components based on user defined logical system components and functional requirements (Fig. 3).  Specifically, Haviv teaches the cluster graphical user interface configured to receive user defined targets with the user input describing usage requirements for the compute unit (Figs. 7A-D, e.g., usage requirement in Figs. 7C-D); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the usage requirements (Fig. 3, at least step 108).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Wakai/Galles/Wong to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to specify the requirement based on usage in the configuration specification (Haviv: usage requirement in Figs. 7C-D; Wakai: [0189], a manager can execute a simple operation to associate a desired I/O card object with a desired partition object specified by the user).

		Regarding claim 15, claim 15 is directed to the method including steps similarly performed by the system of claim 6. Claim 15 is rejected with the same rationale as claim 6.

11.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles/Wong as applied to claim 1, 10 above, and further in view of Altaf et al. (US 2008/0320121; PTO-892 of 06/28/2019, hereinafter Altaf).
		Regarding claim 7, Wakai/Galles/Wong teaches The system of claim 1.  Wakai seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold.
		However, the prior art of Altaf can be relied upon for a teaching of the limitation. Altaf is directed toward dynamically adding best suited servers into a cluster of application servers ([title]). Altaf teaches using a history of quality of service of a plurality of application servers to dynamically select and add an application server to the cluster when the cluster is under a heavy workload that exceeds a user-configurable threshold ([abstract]). Specifically, Altaf teaches the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold ([0012] & [0026], add a server to a cluster based on if the workload on the cluster exceeds a user configurable threshold; Fig. 1(a) & [0021], servers 110, 140 and 150 are considered as data processing elements of physical computing elements recited in the parent claim 1).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Wakai/Galles/Wong to include the feature in Altaf to achieve the claim limitation.  One would be motivated to make such a combination to dynamically add or remove resources to a cluster based on user configurable threshold (Altaf: [0010]-[0012]).

		Regarding claim 16, claim 16 is directed to the method including steps similarly performed by the system of claim 7. Claim 16 is rejected with the same rationale as claim 7.

Conclusion

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179